Dear Ms. Fleet:
You requested the opinion of this office as to whether technical college campuses have the authority to use self-generated revenue to pay school dues for membership in local civic organizations, such as the Chamber of Commerce?
It must first be noted that self-generated revenues are public funds. See La. Const. Art. VII, Sec. 9(A). The issue of the payment of membership dues in civic, social and/or community organizations with public funds is governed by La. Const. Art.VII, Sec. 14 which prohibits the loan, pledge or donation of public funds. This office has consistently held that the payment of dues for membership in civic organizations, such as the Chamber of Commerce, from public funds violates this constitutional provision. See Atty.Gen.Ops. 95-439, 92-204, 89-602, 79-502, 1946-48, p. 462.
Trusting this adequately responds to your request, we remain
Yours very truly,
                              RICHARD P. IEYOUB Attorney General
                              BY: _________________________________________ MARTHA S. HESS Assistant Attorney General
RPI/MSH/
Date Received: 4/26/96
Date Released:
MARTHA S. HESS, ASSISTANT ATTORNEY GENERAL